Citation Nr: 0920873	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO 06-30 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
personality disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from November 1988 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

 
FINDINGS OF FACT

1.  The evidence of record does not show the Veteran's 
current acquired psychiatric disorder, alternatively 
diagnosed as a mood disorder, not otherwise specified, and 
bipolar disorder, to be related to her active duty service.

2.  In November 1990, the RO issued a rating decision which 
denied the Veteran's original claim seeking service 
connection for a personality disorder.  Although provided 
notice of this decision that same month, the Veteran did not 
perfect an appeal thereof.
 
3.  Evidence associated with the claims file since the 
unappealed November 1990 rating decision does not raise a 
reasonable possibility of substantiating the Veteran's claim 
for entitlement to service connection for a personality 
disorder.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a personality disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  With 
respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  

As for her claim seeking service connection for an acquired 
psychiatric disorder, the RO's November 2003 and October 2007 
letters advised the Veteran of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

As for her claim to reopen, the notice letter provided to the 
Veteran in November 2003 included the criteria for reopening 
a previously denied claim, the criteria for establishing 
service connection, and information concerning why the 
Veteran's specific claim for service connection for a 
personality disorder was previously denied.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Consequently, the Board 
finds that adequate notice has been provided, as the Veteran 
was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

With respect to the Dingess requirements, the RO's October 
2007 letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, service personnel records, as well 
as her identified VA and private medical treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As for her claim seeking service connection for an acquired 
psychiatric disorder, the Veteran was provided with a VA 
examination to determine the etiology of this condition in 
May 2008.  

As for the Veteran's claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  For the reasons indicated below, the 
Board finds that new and material evidence has not been 
submitted.  Therefore, a VA examination is not required 
regarding this issue.  38 C.F.R. § 3.159(c)(4).  

Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis herein focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Historically, the Veteran served on active duty in the Army 
from November 1988 to May 1990.  The Veteran's October 1988 
enlistment examination listed her psychiatric status as 
normal.  A January 1990 treatment report noted that the 
Veteran had been referred for a psychiatric evaluation.  The 
report of this evaluation noted that the Veteran had been 
initially interviewed, but was found to have not been totally 
honest about her intentions.  The report noted that she had a 
history of maladaptive behaviors: severe abuse (physical and 
emotional), problems while in school to include truancy, 
expulsion, repeating a grade, poor grade average, problems 
getting along with students and teachers, and getting into 
several fights, one of which led to a girl being blinded.  
The report also noted that she had a history of drug abuse, 
poor job performance, and having eight jobs in a four year 
period.  Since being in the service, the report noted that 
she has had marital problems, financial problems, 
occupational problems, and weight problems, and that she was 
now looking to get out of the service.  Taking into 
consideration her past behavior problems and her present 
problems, the examiner diagnosed the Veteran with mixed 
personality disorder, and recommended that she be considered 
for an administrative discharge.  The examiner further noted 
that clinical evaluation revealed no evidence of any 
significant psychiatric illness or condition sufficient to 
warrant disposition through medical channels.  Thereafter, a 
February 1990 physical examination listed her psychiatric 
status as normal.  On a medical history report completed at 
that time, the Veteran reported a history of depression or 
excessive worry and nervous trouble.    

In July 1990, the Veteran filed a claim seeking service 
connection for a personality disorder.  In August 1990, a VA 
psychiatric examination was conducted.  During the 
examination, the Veteran reported having been denied for 
promotion while in the service due to being on a profile for 
her knee.  She also reported that she was harassed by her 
superiors as a result of this condition.  Following a mental 
status examination, the VA examiner concluded with a 
diagnosis of personality disorder, passive/aggressive type, 
by history.

In November 1990, the RO issued a rating decision which 
denied service connection for a personality disorder.  Notice 
of this decision was sent to the Veteran that same month, and 
she did not file a timely appeal.

In a January 1995 treatment report, the Veteran's reported a 
history of difficulty keeping a job since her discharge from 
the military.  The report noted that she "seems to have some 
depression" and felt overwhelmed at times.  A subsequent 
treatment report that same month noted her history of 
impulsive and damaging behaviors, and that she has had 
fourteen jobs in the past year.  The report also noted a 
history of violence in her home growing up, with her father 
frequently physically abusive to her mother.  The report 
concluded with diagnoses of rule of dissociative disorder; 
depression, not otherwise specified; and borderline 
personality disorder, by history.  A follow-up treatment 
report in April 1995, noted diagnoses of "dissociative 
disorder, [not otherwise specified] (principle)," 
personality disorder; and depression, not otherwise 
specified.  A July 1995 psychiatric therapy report concluded 
with an assessment of dissociative disorder, not otherwise 
specified, and borderline personality disorder.

An April 2003 psychiatric consultation report noted the 
Veteran's complaints of depression for several years.  She 
reported that she gets fired from every job and wanted to go 
on disability.  Following a mental status examination, the 
report concluded with diagnoses of dysthymic disorder, rule 
out major depression, and personality disorder, not otherwise 
specified.  

A June 2003 mental health intake report noted that the 
Veteran was homeless and living in her car.  The report noted 
her history of having been physically and emotionally abused 
by her father as a child.  Since her discharge from the 
service, she reported having been fired from over 100 jobs.  
Following a mental status examination, the report concluded 
with initial diagnoses of bipolar disorder, unspecified, and 
personality disorder, not otherwise specified, more 
borderline features.  It also noted that she was to begin 
receiving psychiatric treatment monthly.  An October 2003 
treatment report noted that the Veteran was having 
difficulties at her job, but remained employed.  The report 
concluded with diagnoses of bipolar disorder, unspecified, 
and personality disorder, not otherwise specified.  
Subsequent treatment records revealed ongoing psychiatric 
treatment.     

In September 2004, the Veteran underwent a private 
psychiatric evaluation.  Following a mental status 
examination, the report concluded with diagnoses of bipolar 
disorder, adjustment disorder, and personality disorder, by 
history.  A subsequent private psychiatric evaluation was 
conducted in February 2006.  The report of this examination 
noted the Veteran's history of military service, and that she 
"did not get along with other people well there."  
Following a mental status examination, the report concluded 
with diagnoses of bipolar disorder, not otherwise specified, 
and personality disorder, not otherwise specified, with 
avoidant and borderline traits.   

In September 2006, a statement in support of the Veteran's 
claim was received from her mother.  In the letter, she 
indicated that the Veteran's temper and attitude changed 
following her military service.

In May 2008, a VA mental examination was conducted.  The VA 
examiner noted that the Veteran's claims file had been 
reviewed pursuant to the examination.  The VA examiner also 
noted that the Veteran had been interviewed for the 
examination on two separate occasions for a total interview 
time of three hours and fifteen minutes, and that the Veteran 
was given Personality Assessment Inventory (PAI) testing, 
which took approximately 50 minutes.  In discussing her 
current condition, the Veteran reported feeling pressure from 
others, and that she felt cheated out of financial 
compensation that she deserved because of the unfair 
treatment during her service.  During her military service, 
the Veteran reported receiving treatment for her knee after a 
fall, as well as treatment for injuries to her hand and back.  
The VA examiner noted that a review of her service medical 
records confirmed this treatment, as well as treatment for 
issues dealing with infertility.  The examination report also 
included sections addressing the Veteran's inservice 
psychiatric treatment, substance use history, present medical 
history, occupational and social history both before and 
after service, military history, and subjective complaints.  
Following a mental status examination, the report concluded 
with Axis I diagnoses of mood disorder, not otherwise 
specified, and bipolar disorder, by history.  In discussing 
this diagnosis, the examiner stated:

There appears to be a disorder with mood 
symptoms that does not meet the criteria 
for any specific mood disorder and in 
which it is difficult to choose between 
depressive disorder not otherwise 
specified and bipolar disorder not 
otherwise specified.  (This diagnosis is 
based on a review of her BMCL treatment 
records, her behavior during the clinical 
interviews, and the results from her PAI.  

The examination report also noted an Axis II diagnosis of 
personality disorder, not otherwise specified.  In discussing 
this diagnosis, the examiner stated:

There is a disorder of personality 
functioning that does not meet criteria 
for any specific personality disorder.  
There are areas of mixed personality 
flavoring that put together cause 
clinically significant distress or 
impairment socially and occupationally.  
Veteran has the following personality 
flavoring: Passive/aggressive 
(demonstrated classically while in the 
service), and cluster B personality 
disorder flavoring including elements of 
anti-social and borderline reflected by 
the following:  Impulsivity or failure to 
plan ahead; irritability and 
aggressiveness as indicated by repeated 
physical fights or assaults; consistent 
irresponsibility as indicated by repeated 
failure to sustain consistent work 
behavior; affective instability due to 
marked reactivity of mood; inappropriate, 
intense anger or difficulty controlling 
anger; transient, stress related 
suspiciousness and/or dissociativeness 
symptoms which have been referenced by 
previous BMCL providers.  


The VA examiner then opined that the Veteran's current mood 
disorder, not otherwise specified, has an onset post military 
service.  In support of this conclusion, the VA examiner 
noted there was no reference shown during her military 
service of an Axis I diagnosis.  The Veteran's service 
treatment records noted an Axis II diagnosis of personality 
disorder.  Moreover, the August 1990 VA examination concluded 
with an Axis II diagnosis of personality disorder, not 
otherwise specified.  The VA examiner then stated that:

Axis I diagnoses of depressive disorder, 
bipolar disorder, and other affective 
disorders had an onset of 1995 based on 
my close perusal of the records provided.  
It is because of this timeline that I 
rendered the opinion that the Veteran's 
current Axis I diagnosis of bipolar by 
history is not caused by or is not the 
result of the in-service psychiatric 
symptoms shown in the service medical 
records and resulting in the Axis II 
diagnosis of personality disorder, NOS.  
The Axis I diagnosis of bipolar disorder, 
by history also has an onset post 
military service.

In support of the Veteran's claims, the Veteran's 
representative submitted an April 2009 opinion letter from P. 
McKiernan, Ph.D.  In his letter, Dr. McKiernan stated that 
additional collateral information would help to clarify the 
diagnoses reached in the May 2008 VA psychiatric examination, 
and that the diagnoses provided fail to offer helpful 
information as to the nature of the underlying cause of the 
disorder.  The Veteran's representative waived RO 
consideration of this evidence.
 
A.  Acquired Psychiatric Disorder

Based upon its longitudinal review of the record, the Board 
concludes that service connection is not warranted for an 
acquired psychiatric disorder.  Specifically, the Board finds 
that the evidence of record does not show the Veteran has 
current acquired psychiatric disorder related to her active 
duty service.


While the Veteran is shown to have been treated for a 
personality disorder during service and is shown to have a 
current acquired psychiatric disorder, a medical nexus or 
link between these conditions has not been established.  As 
shown in the record and noted in the May 2009 VA mental 
examination report, the first Axis I diagnoses of depressive 
disorder, bipolar disorder, and other affective disorder had 
an onset in 1995, over four years after the Veteran's 
discharge from the service.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the appellant failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Moreover, the medical evidence of record does not attribute 
the appellant's current acquired psychiatric disorder, 
alternatively diagnosed as a mood disorder, not otherwise 
specified, and bipolar disorder, to her military service.  As 
noted above, the VA examiner, following a complete review of 
the Veteran's claims folder, as well as an extensive 
examination of the Veteran, opined that the Veteran's current 
acquired psychiatric disorder was not related to her military 
service.  Thus, there is no evidence linking the Veteran's 
current acquired psychiatric disorder to her military 
service.  

Although the appellant contends that her current acquired 
psychiatric disorder resulted from her military service, her 
statements are not competent evidence to establish a 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Consequently, lay assertions 
of medical diagnosis cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  

In reaching its conclusion herein, the Board finds the May 
2008 VA examiner's opinion to be credible, and rejects the 
April 2009 request by Dr. McKiernan to obtain an independent 
evaluation of the Veteran's current psychiatric status.  As 
noted in the May 2008 VA examination, the VA examiner 
reviewed the Veteran's claims folder in detail, and 
interviewed the Veteran on two separate occasions for a total 
interview time over three hours.  In addition, the VA 
examiner provided the Veteran with additional psychiatric 
testing for an additional 50 minutes.  Finally, the VA 
examiner thoughtfully and with great detail recorded all of 
his findings, conclusions, opinions, along with supporting 
analysis, in an examination report fifteen pages in length.  
Under these circumstances, the Board finds no merit in the 
vague and nonspecific allegation that "additional collateral 
information would help clarify the diagnoses discussed."  In 
this case, it is hard to imagine just what more the VA 
examiner could have done, reviewed, or considered in 
rendering the opinion presented herein.  Moreover, while Dr. 
McKiernan appears to question the eventual diagnosis, no 
basis for this disagreement has been provided. 

As the preponderance of the evidence is against the claim for 
service connection for acquired psychiatric disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Personality Disorder

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition to new and material evidence, revised 38 C.F.R. § 
3.156(c), effective on or after October 6, 2006, provides 
that at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  Further, 38 C.F.R. § 
3.156(c)(i)(3) provides that an award made based all or in 
part on these records is effective on the date entitlement 
arose or the date VA received the previously decided claim, 
whichever is later, or such other date as may be authorized 
by the provisions of this part applicable to the previously 
decided claim.

As noted above, the RO denied the Veteran's initial claim 
seeking service connection for a personality disorder in an 
unappealed November 1990 rating decision.  Notice of the RO's 
November 1990 decision was sent to the Veteran that same 
month.  She did not file a timely notice of disagreement with 
this decision.  See 38 C.F.R. § 20.201 (2008) ("Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.").  Accordingly, the November 
1990 RO decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  
 
Initially, the Board notes that the RO has obtained 
additional service personnel records relating to the Veteran 
since the November 1990 decision.  The Board notes, however, 
that these additional service personnel records do not 
contain any pertinent information which was not previously in 
the Veteran's claims folder at the time of the RO's prior 
decision in November 1990.  Accordingly, the Board does not 
find the newly submitted service personnel records to be 
relevant to the Veteran's claim herein. 38 C.F.R. § 3.156(c) 
(2008).

The November 1990 decision concluded that the Veteran's 
personality disorder was a constitutional and developmental 
abnormality, and service connection for a personality 
disorder condition was not warranted.

Because the November 1990 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  


Evidence in the claims folder at the time of the RO's 
November 1990 decision includes the Veteran's service 
treatment records, statements made by the Veteran, and a post 
service August 1990 VA mental examination report.  

In support of her claim to reopen, post service VA and 
private medical treatment and examination records from March 
1992, social security records relating to the Veteran, and 
lay statements from the Veteran and her mother were obtained.  
While this evidence may be new, it is not material to the 
issue herein, and it does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a personality disorder.  38 C.F.R. § 3.156.  

While some of the newly received medical evidence noted the 
Veteran's ongoing psychiatric treatment, including diagnoses 
of a personality disorder, bipolar disorder, mood disorder, 
dissociative disorder, no evidence has been received 
indicated that the Veteran's personality disorder was 
aggravated during service by a superimposed disease or 
injury.

Congenital or developmental abnormalities, such as 
personality disorders, are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes. See 38 C.F.R. §§ 3.303(c), 4.9 (2008).  While 
service connection may be granted, in limited circumstances, 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993)), there is no medical evidence 
or opinion even suggesting that such aggravation occurred in 
this case.

In short, none of the evidence received herein since the 
November 1990 RO decision, including medical and lay 
evidence, shows an aggravation of the Veteran's personality 
disorder by a superimposed disease or injury during service.  
As such, the evidence submitted is not material to the issue 
of service connection for a personality disorder as these 
records do not raise a reasonable possibility of 
substantiating the Veteran's claim for service connection.  
38 C.F.R. § 3.156.


The Board concludes that new and material evidence has not 
been submitted to reopen the issue of entitlement to service 
connection for personality disorder since the November 1990 
decision.  As new and material evidence to reopen a finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  Thus, the decision remains final, and 
the appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

New and material evidence not having been received, the claim 
for entitlement to service connection for a personality 
disorder is not reopened, and the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


